06/15/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0596


                                    No. DA 20-0596


 STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JOSEPH JOHN McNAMARA,

               Defendant and Appellant.

                                          ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 27, 2022, within which to prepare, serve, and file its response

brief.




BF                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 15 2022